Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III shown in figs. 8,9, in the reply filed on 9/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,7,9,10,13,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nozzle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, depends from claim 8.  The issue is claim 8 has been cancelled.   The Examiner, views this as a typo and has assumed applicant meant for claim 9, to depend from claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,9,10,13,15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hart (USPN 4,592,480).
With respect to claim 1, Hart shows a container (10) , comprising: a body (12) defining an internal volume and a first opening (open top of 12) that provides a path of fluid communication between the internal volume and an exterior of the body (12), wherein the nozzle piece (22) is coupled to the body via a first hinge (54); a nozzle piece (22) positioned at least partially within the first opening in the body (12), wherein the nozzle piece defines a second opening (62) that is smaller than the first opening in the body (12); and a cap piece (72) that is integral (very broad language see dictionary) with the body (12), wherein the cap piece is configured to pivot between an open position and a closed position via second hinge (76) that is positioned between the body (12) and the cap piece (72), wherein fluid flow is permitted through the second opening (62) in the nozzle piece (22) when the cap piece (72) is in the open position, and wherein the cap piece (72) prevents fluid flow through the second opening (62) in the nozzle piece (22) when the cap piece (72) is in the closed position, wherein the nozzle piece (22) is configured to pivot between the open position and the closed position with respect to the body (12), and the cap piece (72) is configured to pivot between the open position and the closed position with respect to the nozzle piece (22); and wherein the nozzle piece (22) is configured to pivot in a first direction, wherein the cap piece (72) is configured to pivot in a second direction, and wherein the first direction is substantially perpendicular to the second direction.  
With respect to claim 2, Hart shows wherein the nozzle piece (22) is coupled to the body via a threaded engagement, a friction fit, or a snap fit (Hart meets friction fit and snap fit, discussed as “elastic force” in specification) , optionally (not positively required) the nozzle piece is configured to be removed from the body to introduce a consumer product into the internal volume through the first opening in the body, and wherein the nozzle piece is not coupled to or integral with the cap piece.  
With respect to claim 3, Hart shows wherein the nozzle piece (22) comprises: a substantially planar outer surface; and a first protrusion (66) that extends from the substantially planar outer surface, wherein the second opening (62) in the nozzle piece extends through the first protrusion (66), optionally (not required claim language) the cap piece further comprises a second protrusion (82) that extends from the cap piece (72) and is configured to prevent fluid from flowing through the second opening in the nozzle piece when the cap piece is in the closed position.  
With respect to claim 7, Hart shows comprising: a body (12) defining an internal volume and a first opening that provides a path of fluid communication between the internal volume and an exterior of the body; a cap piece (72) configured to pivot between an open position and a closed position; and a nozzle piece (22) configured to pivot between an open position and a closed position, wherein the nozzle piece defines a second opening (62) that is smaller than the first opening in the body (12).
With respect to claim 9, Hart shows  wherein the nozzle piece (22) is configured to move together with the cap piece (72) at least partially into the first opening in the body (12) when the cap piece pivots from the open position to the closed position.  
With respect to claim 10, Hart shows wherein the second hinge (76) breaks (removed by hand?) allowing the nozzle piece (22) to remain positioned at least partially within the first opening in the body (12) when the cap piece pivots from the closed position back to the open position. 
With respect to claim 13, Hart shows wherein the body (12), the nozzle piece (22), the first hinge (54), the cap piece (72), and the second hinge are one integral component (fig. 1 shows one integral container).
With respect to claim 15, Hart shows  wherein the second protrusion (82) comprises a recess (between 82 and 78 shown in fig. 2), and wherein the protrusion (66) of the nozzle piece (22) is configured to be received in the recess of the second protrusion of the cap piece when the cap piece is in the closed position.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736